                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TO HA QUAN,
                                                                                       Case No. 01-cv-00435-PJH
                                  8                    Plaintiff,

                                  9             v.                                     ORDER DENYING SUBSTITUTION OF
                                                                                       ATTORNEY
                                  10     UNITED STATES OF AMERICA,
                                                                                       Re: Dkt. No. 37
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On June 29, 2021, plaintiff filed for the court’s approval a proposed consent order

                                  15   for substitution of attorney. Because judgment was entered and the case was dismissed

                                  16   with prejudice pursuant to stipulation of the parties in 2002, and because plaintiff has

                                  17   provided no explanation whatsoever for the motion to substitute counsel in this long-

                                  18   closed case, the motion is DENIED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: June 30, 2021

                                  21                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  22                                                United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
